Citation Nr: 0620310	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
basis of undiagnosed illness.  

2.  Entitlement to service connection for muscle spasm and 
weakness on the basis of undiagnosed illness.

3.  Entitlement to service connection for a sinus disorder on 
the basis of undiagnosed illness.  

4.  Entitlement to service connection for a cervical spine 
disability on the basis of undiagnosed illness.

5.  Entitlement to service connection for a memory disorder 
on the basis of undiagnosed illness.

6.  Entitlement to service connection for immune system 
disorder on the basis of undiagnosed illness.  

7.  Entitlement to service connection for bleeding and 
swollen gums on the basis of undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1982 to February 
1982 and June 1988 to June 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for bleeding and swollen gums, chronic fatigue, 
headaches, skin rash, muscle spasms and weakness, sinus 
condition, disabilities of the back and neck, memory problems 
and flu-like symptoms, all claimed as due to undiagnosed 
illness.  

The veteran testified at a personal hearing via a video 
conference before the undersigned Veterans Law Judge in July 
2003.  A transcript of his testimony has been associated with 
the claims file.

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in March 2004 for additional 
development and adjudicative action.  Before the case was 
returned to the Board for further appellate review, the AMC 
issued a rating decision in July 2005 which granted service 
connection for chronic lumbosacral spine strain, degenerative 
disc disease and spondylolisthesis and chronic fatigue 
syndrome and headaches, both due to undiagnosed illness.  

The Board notes that the regulations provide for service-
connection of tooth extraction due to chronic periodontal 
disease if the tooth was extracted after 180 days or more of 
active service.  This issue has not been addressed by the RO, 
and as such, the Board refers the issue to the RO for 
appropriate action.  

In a statement received at the RO in September 2005, the 
veteran appears to disagree with both the initial rating and 
the effective date assigned for the service-connected 
disabilities.  Those issues, as well as the issues of service 
connection for muscle spasm/weakness, a cervical spine 
disability, and a sinus condition, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's period of active duty included service from 
January 4, 1991 to May 12, 1991 in support of Operation 
Desert Shield/Desert Storm in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

2.  The competent medical evidence relates the veteran's non-
specific dermatitis to service.

3.  A memory disorder is not currently demonstrated.  

4.  An autoimmune disorder is not currently demonstrated.  

5.  The veteran's in-service bleeding and swollen gums were 
due to periodontal disease; a chronic periodontal disease is 
not currently demonstrated and was not due to in-service 
dental trauma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-specific 
dermatitis, as due to Persian Gulf service, are met. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

2.  The criteria for service connection for a memory 
disorder, including as due to undiagnosed illness, are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

3.  The criteria for service connection for an autoimmune 
disorder, including as due to undiagnosed illness, are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2005).

4.  Service connection for a dental condition for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.381 (2005); 38 C.F.R. § 4.149 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran's claims of service connection were 
initially adjudicated in September 2000 and the veteran was 
provided with notice of that action in October 2000 
correspondence, prior to the November 2000 enactment of the 
Veterans Claims Assistance Act on which the above notice 
requirements are based.  Thus, it would have been impossible 
to notify the veteran of the current law at that time.  
Nevertheless, after the veteran submitted his Notice of 
Disagreement, the RO provided duty-to-assist letters to the 
veteran in April 2003 and March 2004.  As such, the Board 
finds that the RO addressed the notice requirements in a 
timely fashion, and issued a Supplemental Statement of the 
Case prior to appellate review.  

The notice letters included the type of evidence needed to 
substantiate claims for service connection.  The RO, in the 
duty-to-assist letters, also informed the appellant about the 
information and evidence that VA will seek to provide.  The 
letters also informed the appellant about the information and 
evidence he was expected to provide.  The letters also 
informed the appellant that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain, and he was requested to submit all evidence in his 
possession that pertained to his claims.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the elements of effective date and initial 
rating, as the issues of service connection for bleeding 
gums, memory disorder, and immune system disorder are denied, 
there will be no effective date or initial rating assigned, 
and thus, any procedural defect with regard to the service 
connection claim is harmless.  

With regard to the issue of service connection for a skin 
disorder, as that claim is granted herein, the RO will now 
have an opportunity to correct the procedural defect before 
the assignment of an effective date or initial rating.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the veteran and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues being decided 
herein to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection - General Principles

The veteran asserts that he developed symptoms of Gulf War 
Illness, after his return from service in the Persian Gulf.  
The veteran reported symptoms of swollen gums, a skin rash, 
memory difficulty, and autoimmune disorder.  The veteran also 
notes that he began experiencing flu-like symptoms in 1994.  
(Service connection was ultimately granted for fatigue, 
headaches and a low back disability).  

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran, who served in Southwest Asia during the 
Gulf War and exhibits objective indications of chronic 
disability, resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include muscle and joint pain.  To fulfill the requirement of 
chronicity, the illness must have persisted for six months.  
38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2005).  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2005).  

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (2005); see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § §  1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for certain chronic diseases may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (noting that evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation alone is competent.); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (holding that lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Initially, the record reflects that the veteran is a Persian 
Gulf veteran, as his personnel records indicate he served in 
Southwest Asia from January 4, 1991 to May 12, 1991 in 
support of Operation Desert Shield/Desert Storm.  See 38 
C.F.R. § 3.317(d) (2005).  The next issue is whether there 
are objective signs of a chronic disability related to the 
veteran's Gulf War service that cannot be attributed to a 
known diagnosis.  See 38 C.F.R. § 3.317(a)-(c) (2005).  

Skin Rash

Although the veteran reported on his April 1992 separation 
examination that he had skin diseases, the doctor noted that 
there was a negative history of such during service.  The 
service medical records are negative for chronic skin 
disorder.  

Nevertheless, an October 1995 VA dermatology record notes 
complaints of a recurrent lesion.  The veteran presented with 
tinea on his feet and also complained of pruritic follicular 
papules on his forearm.  The assessment was tinea pedis, and 
possible folliculitis, although no papules were noted on 
examination.  

An April 1997 dermatology tissue examination report notes 
that the veteran complained of a year-long history of 
pinpoint pink pruritic papules on his left arm that came in 
pairs.  Examination revealed a few tiny red vesicular papules 
on arms and toes, and a few hyperpigmented macules.  The 
assessment was milia vs. bites vs. other.

At a February 2005 VA examination, the veteran reported that 
the rash, which first appeared in 1993, was manifested by two 
sores or bumps, and would appear on his back, chest, arms and 
feet.  The veteran reported that the rash would last for 
months.  The veteran presented with two non-pruritic, red, 
popular lesions on his right forearm.  The diagnosis was non-
specific dermatitis of the right forearm.  In a follow-up 
examination in May 2005, the same examiner once again noted a 
diagnosis of non-specific dermatitis of the right forearm.  
The examiner opined that the non-specific dermatitis of the 
right forearm was at least as likely as not related to 
service, to include service in the Persian Gulf.  

Thus, the criteria for a grant of service connection for a 
skin rash due to service are met.  

Memory Disorder & Autoimmune Disorder

The veteran asserts that he has a memory disorder and an 
autoimmune disorder, due to undiagnosed illness.  

As lay persons, the veteran, his spouse, and the fellow 
serviceman are competent to provide evidence on injuries and 
symptomatology.  See Gutierrez v. Principi, 19 Vet. App. 1, 
9-10 (2004).  (For purposes of evaluating a claim under the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, lay observations are competent evidence to establish 
signs and symptoms of an undiagnosed illness.)  However, 38 
C.F.R. § 3.317(a) also requires some "objective indications" 
of disability.  "'Objective indications of chronic 
disability' include both 'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of 
independent verification." 38 C.F.R. 3.317(a)(2); see Neumann 
v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order).  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms. Id. 

In this case, the veteran complained of memory loss and an 
autoimmune disorder after his return from the Persian Gulf.  
However, there is no medical evidence of record which 
supports the veteran's assertions.  At a VA examination in 
May 2000, the veteran reported that his immune system was 
affected; however, the examiner noted that there was no 
history of any specific autoimmune disorder diagnosis, and 
diagnostic tests were essentially negative.  There was no 
history of any Immune Deficiency Diseases reported.  At VA 
examinations of February 2005 and May 2005, the veteran 
reported that he had a memory disorder where he could not 
recall very much of anything between 1993 and 1998, but that 
his memory had improved since that time.  The veteran also 
reported that he was told by a VA doctor that he had non-HIV 
autoimmune disorder; however, the veteran reported that he 
had no current symptoms of autoimmune disorder currently.  
The examiner indicated that the veteran was examined for a 
memory disorder and an autoimmune disorder; however neither 
were found.  

The record does not contain any competent evidence to the 
contrary.  Thus, the Board concludes that the medical 
evidence of record does not demonstrate a current memory 
disorder or a current autoimmune disorder.  

As noted hereinabove, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  In this case, no current disability of a memory 
disorder or autoimmune disorder is shown, and thus, the 
claims may be denied on this basis alone.  Furthermore, the 
medical evidence of record does not show symptoms of chronic 
memory disorder or autoimmune disorder during service or 
within a year following discharge from service.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against grants of 
service connection for a memory disorder and/or an autoimmune 
disorder on any basis.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  

III.  Dental Claim

In this case, the veteran complained of swollen and bleeding 
gums during service.  The eventual diagnosis was periodontal 
disease during service.  That is a known diagnosis.  Thus, 
service connection based on undiagnosed illness is not for 
application.  Nevertheless, the Board must analyze whether 
service connection for periodontal disease is warranted on a 
direct basis.  

The regulations pertinent to dental claims were amended 
during the pendency of this claim, although the portions of 
the regulation relevant to this case were essentially 
unchanged.  See 64 Fed. Reg. 30392 et seq. (June 8, 1999).  
The old regulations, those in effect prior to June 8, 1999, 
provide that treatable carious teeth, replaceable missing 
teeth, and periodontal disease are not disabling conditions 
and may be considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).  As in effect prior to the 
regulatory changes of June 8, 1999, regulations provided 
that, "[l]oss of teeth can be compensably service connected 
only if such loss is, inter alia, 'due to loss of substance 
of body of maxilla or mandible without loss of continuity'."  
Woodson v. Brown, 8 Vet. App. 352, 354 (1995) (quoting 38 
C.F.R. § 4.150 (1998) and citing also 38 C.F.R. § 4.149 
(1998)).  

The new regulations likewise provide that treatable carious 
teeth, replaceable missing teeth, and periodontal disease may 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381(a) (2005).  Although the language of 38 C.F.R. 
§ 4.149 (1998) quoted by the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Woodson has since been 
deleted from the regulations, the principle therein 
articulated remains intact and is embraced by what is now 38 
C.F.R. § 3.381 (2005) and by the rating criteria for dental 
conditions, which do not identify a compensable rating for 
extraction of teeth.

As the old and the new regulations clearly prohibit an award 
of service connection for compensation purposes for carious 
teeth or extraction of teeth, the veteran's request for 
compensation must be denied.  The Board finds that the two 
versions of the regulations do not result in a grant of 
service connection.  38 U.S.C.A. § 5110 (West 2002). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).  Because the veteran is 
not claiming that his alleged in-service dental injury was 
incurred during combat, the provisions of 38 U.S.C.A. § 
1154(b) are not for consideration.  

The evidence does not show, and the veteran does not contend 
that his teeth were extracted due to in-service trauma.  
Rather, the disability for which the veteran seeks service 
connection is for periodontal disease.  There is no 
indication in the veteran's service medical and dental 
records of dental trauma.  The Board is mindful that the 
veteran was engaged in at least one fight during service 
where he suffered a bruised jaw; however, no fractures were 
seen on x-ray and no teeth were extracted as a result.  The 
significance of a finding that a dental condition is due to 
in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c)).  Other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. § 17.161 (2005).  

Accordingly, in view of the lack of probative evidence of 
dental trauma in service, the Board is without legal 
authority under governing regulations to grant service 
connection for a dental condition for purposes of an award of 
disability compensation benefits.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Service connection for a skin disorder is granted.

Service connection for a memory disorder, including as the 
result of an undiagnosed illness, is denied.  

Service connection for an autoimmune disorder, including as 
the result of undiagnosed illness, is denied.  

Service connection for periodontal disease is denied.  


REMAND

In the veteran's original claim of service connection for 
disabilities associated with Gulf War Illness, the veteran 
indicated that he had stiffness and soreness in his back and 
neck, and muscle spasm and weakness in his left arm, right 
hip, and left foot.  

Various VA medical records note diagnoses of myofascial pain 
syndrome and multiple arthralgias; however, despite these 
diagnoses, the RO did not address the veteran's complaints of 
joint pain, muscle spasm, weakness, stiffness, and soreness 
collectively to determine whether the veteran's symptoms 
could be attributed, collectively, to an undiagnosed illness 
such as joint pain and/or arthralgias of unknown etiology.  
This issue must now be addressed in light of the inextricably 
intertwined claims of service connection for a disability of 
the cervical spine and a disability manifested by muscle 
spasm and weakness.  

Furthermore, the Board notes that the VA examiner from May 
2005 noted diagnoses of degenerative disc disease of the 
cervical spine, degenerative spondylosis of the cervical 
spine, and chronic cervical strain, and opined that all of 
these disabilities were at least as likely as not related to 
the veteran's period of active service, including service in 
the Persian Gulf.  However, the examiner offered no rationale 
whatsoever to support this opinion.  The veteran should be 
afforded a VA examination and the examiner must provide a 
rationale for all opinions expressed.  

With regard to the claim of service connection for a sinus 
disorder, the service medical records reflect periodic 
treatment for nasal congestion, associated with acute upper 
respiratory infections.  The service medical records do not 
show complaints, findings or diagnosis of sinusitis, chronic 
sinus problems, or the like.  A December 1994 magnetic 
resonance imaging (MRI) of the head revealed chronic pan 
sinusitis.  A May 1996 in-patient discharge summary notes 
that the veteran underwent functional endoscopic sinus 
surgery and septoplasty in May 1996.  A polyp was removed, 
and the discharge diagnosis was sinusitis.  Thus, it appears 
that the veteran's sinus problems began after service.  The 
May 2005 VA examiner indicated that the veteran's chronic 
sinus congestion and old nasal polyps with status post nasal 
polypectomy and septoplasty in May 1996 were at least as 
likely as not related to the veteran's service, to include 
service in the Persian Gulf.  The examiner provided no 
rationale whatsoever to support this opinion.  Thus, the 
veteran should be afforded a otolaryngology examination to 
determine if the veteran has current chronic sinus 
disability, and if so, whether it is related to service.  A 
complete rationale for all opinions expressed is required.  

Finally, in July 2005, the RO/AMC granted service connection 
for chronic headaches, undetermined etiology, a disability of 
the lumbar spine, and chronic fatigue syndrome.  Each of 
these disabilities was assigned a 10 percent rating, 
effective from March 12, 1999.  The veteran was notified of 
this decision in July 2005, and filed a notice of 
disagreement with the initial ratings and the effective dates 
of service connection, which was post-marked in September 
2005.  As the veteran's notice of disagreement was post-
marked within the one-year time limit, it is considered 
timely.  See 38 C.F.R. §§ 20.302, 20.305.  The RO has not 
issued a statement of the case which addresses these issues; 
thus, a remand for this action is necessary.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), including the new notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All VCAA requirements must be contained 
in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

2.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any of his claimed 
disabilities of a sinus condition and 
multiple joint pains, arthralgias, spasm 
and weakness and cervical spine pain, 
either collectively, or individually.  
With any necessary authorization from the 
veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

3.  Following completion of #2 above, 
schedule the veteran for the appropriate 
VA examinations to determine the current 
nature and likely etiology of the 
sinusitis, joint pain, multiple 
arthralgias and/or an individual cervical 
spine disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiners must annotate in the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  All 
findings should be reported in detail.  
In particular, the orthopedic examiner 
should state if any current joint pains 
and/or arthralgias, and/or cervical spine 
disability was as likely as not incurred 
in or aggravated by service, to include 
as due to undiagnosed illness in the 
Persian Gulf.  The otolaryngology 
examiner should state if any chronic 
sinus disability was incurred in or 
aggravated by service, to include as due 
to undiagnosed illness in the Persian 
Gulf.  Most importantly, the examiner 
must include a complete rational for all 
opinions expressed. 

4.  The AMC/RO should issue the veteran a 
statement of the case, addressing its 
assignation of the March 12, 1999 
effective date and the initial 10 percent 
ratings for the veteran's service 
connected chronic headaches, undetermined 
etiology, lumbar spine disability, and 
chronic fatigue syndrome.  The statement 
of the case should include all relevant 
law and regulations pertaining to the 
claims.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  See 38 C.F.R. § 
20.302(b) (2005).  Thereafter, if an 
appeal has been perfected, these issues 
should be returned to the Board.

5.  Readjudicate the veteran's claims for 
entitlement to service connection for a 
sinus disorder, cervical spine disability 
and muscle spasm/weakness.  
Readjudication should include whether the 
veteran exhibits multiple joint pain 
and/or arthralgias to include the 
cervical spine, due to undiagnosed 
illness.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


